Citation Nr: 0716463	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  02-09 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
patellofemoral joint disease of the right knee.

2.  Entitlement to an evaluation in excess of 30 percent for 
patellofemoral joint disease of the left knee.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, S.O.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The veteran served on active duty from September 1973 to 
March 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefits sought on 
appeal.

The claims were previously before the Board in September 2004 
and December 2005.  The matter has been returned to the Board 
and is ready for appellate disposition. 

The veteran presented testimony before the Board in March 
2004.  The transcript has been obtained and associated with 
the claims folder.


FINDINGS OF FACT

1.  The veteran's right knee patellofemoral joint disease is 
not productive of ankylosis, nonunion of the tibial and 
fibula with loose motion requiring a brace, or limited 
extension of the leg.  

2.  The veteran's left knee patellofemoral joint disease is 
not productive of ankylosis or nonunion of the tibial and 
fibula with loose motion requiring a brace, or limited 
extension of the leg.    

4.  Service connection is currently in effect for bilateral 
patellofemoral joint disease.  Separate 30 percent ratings 
are assigned.  A combined 60 percent rating is in effect.

5.  The veteran's service-connected disabilities have not 
been shown to render him unable to secure or follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for right knee patellofemoral joint disease have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.20, 4.71a, Diagnostic Code 5010-5257 (2006).   

2.  The criteria for an evaluation in excess of 30 percent 
for left knee patellofemoral joint disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.20, 4.71a, Diagnostic Codes 5010, 5257 (2006).   

3. Entitlement to TDIU is denied.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.15, 
4.16, 4.18 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

VCAA notice letters were provided to the veteran in October 
2001, September 2004, and February 2005, which advised the 
veteran of the types of evidence to submit and who was 
responsible for obtaining that evidence.  Those letters did 
not specifically indicate the requirements for establishing 
an increased rating or entitlement to TDIU.  Following remand 
in December 2005, the Appeals Management Center (AMC) 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the increased rating 
claims and TDIU, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence in his 
possession that pertained to the claims.  Notice consistent 
with the provisions of Dingess was provided in the November 
2006.  The claims were last adjudicated in a November 2006 
supplemental statement of the case (SSOC).  In response to 
the SSOC, the veteran responded in January 2007 that he had 
no further evidence to submit in support of his claims.  

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the veteran's 
service medical records; VA outpatient treatment records; 
reports of VA examinations; private medical records; Social 
Security Administration (SSA) records; and the transcript 
from the March 2004 video conference hearing.  

Pursuant to Board remand, VA examinations were scheduled for 
February 2006 and September 2006.  The veteran was provided 
with notice of both examinations.  He was further notified on 
multiple occasions, to include letters dated in June 2005 and 
January 2006, that his failure to report for said 
examinations could result in the denial of his claims.  He 
failed to report on both occasions.  The RO confirmed the 
veteran's address with his mother as the veteran did not have 
an operating telephone.  The November 2006 SSOC specifically 
notified the veteran of his failure to report to the 
examinations.  As noted above, he responded in January 2007 
and asked that the adjudication process proceed without 
submission of any additional evidence.  He did not request 
that the examinations be rescheduled.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist is by no means a 
one-way street, and a veteran's obligation to provide certain 
facts, in this case by submission to a VA examination, is not 
an impossible or onerous task.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. §§ 4.45, 4.59 (2006).

Bilateral Patellofemoral Joint Disease

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; VA outpatient treatment records; 
reports of VA examinations; private medical records; SSA 
records; and the transcript from the March 2004 video 
conference hearing.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that his service-connected bilateral 
patellofemoral joint disease warrants ratings in excess of 30 
percent disabling.  The veteran's knees are each currently 
rated analogously as 30 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5257.  38 C.F.R. § 4.20.  

Under Diagnostic Code 5257, a 30 percent rating is assigned 
for severe impairment of the knee with recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a.  This is the 
maximum rating assignable under this Code.  

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
x-ray findings is rated according to limitation of motion for 
the joint or joints involved.  Where limitation of motion is 
noncompensable, a rating of 10 percent is assigned for each 
major joint (including the ankle and the knee) or group of 
minor joints affected by limitation of motion to be combined 
not added under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Historically, a June 1977 rating decision awarded service 
connection for severe osteochondral fractures of the right 
patella and lateral femoral condyle, fascia lata tendonitis.  
A 20 percent rating was assigned effective in March 1977.  
Service connection was also awarded for left knee 
chondromalacia patella with a 10 percent rating assigned 
effective in March 1977.  In a November 1993 rating decision, 
the veteran's knee evaluations were both increased to 30 
percent disabling effective June 1993 due to "reduced range 
of motion, pain on motion, and loss of strength."  There was 
no evidence of instability at that time.

The veteran filed his claims for increased ratings in 
February 2002.  In a March 2002 rating decision, the RO 
continued the 30 percent evaluations for bilateral patellar 
femoral joint disease.  The veteran disagreed with the 30 
percent ratings and initiated the instant appeal.

Upon review of the evidence, the Board finds that evaluations 
in excess of the 30 percent ratings assigned to his right and 
left knees are not warranted.  In this regard, the veteran is 
currently receiving the maximum schedular rating under 
Diagnostic Code 5257.  To warrant a higher rating, the 
evidence must show ankylosis (frozen joint), nonunion of the 
tibia and fibula with loose motion, or extension limited to 
30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, 
5262.  Such is not shown.

Upon VA examination in March 2002, the veteran had range of 
motion from zero to 85 degrees voluntarily with examination 
and in observing the veteran putting his pants on, the 
examiner noted this range of motion went to 125 degrees 
actively.  Upon VA examination in June 2005, the veteran had 
full extension and flexion to 100 degrees.  Although the 
veteran reported instability and locking of the knees, both 
examinations noted the knees were stable.  The examiner noted 
that current 
x-rays showed findings similar in 2001, with mild 
degenerative changes, chondrocalcinosis on the right, and a 
loose body on the left.  

While the Board notes the veteran's subjective complaints 
including pain and instability, along with the objective 
findings noted on examinations, the evidence does not show 
nonunion of the tibia and fibula, ankylosis, or extension 
limited to 30 degrees to warrant evaluations in excess of 30 
percent.  The 30 percent ratings, assigned on an analogous 
basis, are meant to represent severe impairment of each knee.  
Such ratings adequately reflect the current level of 
disability for his knees.  

The Board notes that precedent opinions of the VA's General 
Counsel have held that dual ratings may be given for a knee 
disorder, with one rating for instability and one rating for 
arthritis with limitation of motion.  VAOPGCPREC 9-98 and 23-
97.  Another such opinion held that separate ratings under 
Diagnostic Code 5260 (leg, limitation of flexion) and 
Diagnostic Code 5261 (leg, limitation of extension) may be 
assigned for disability of the same joint.  VAOPGCPREC 9-
2004.

In this case, however, the evidence shows that the veteran's 
knees were stable and no subluxation was noted.  As no 
instability or subluxation is shown, a separate rating based 
on arthritis and instability is not warranted.  See 
VAOPGCPREC 23-97; VAOPGCPREC 9-98.  Similarly, as the 
veteran's range of motion in both knees reflects full 
extension, VAOPGCPREC 9-04 is not for application.  

As a final matter, the Board notes the veteran failed to 
appear for the scheduled examinations in February 2006 and 
September 2006, which may have provided pertinent information 
to evaluate the disabilities.  38 C.F.R. § 3.655.  However, 
in the absence of such information, the Board has rated the 
claim based on the evidence of record, and finds that 
increased ratings are not warranted.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   

The Board has also considered whether a referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is s 
warranted.  However, the veteran's disabilities have not 
required frequent inpatient care, nor has the left or right 
knee, by itself, markedly interfered with employment.  In 
this regard, the veteran is shown to be unemployed due to 
multiple conditions, including psychiatric and personality 
disorders.  There have been no surgeries performed since the 
September 2001 left knee arthroscopy.  The March 2002 VA 
examiner made specific findings that there was no evidence 
the veteran was rendered unemployed because of his knee 
disabilities.  The veteran did not report for an examination 
in which an opinion as to employment impairment was 
requested.  Thus, the assigned ratings adequately compensate 
the veteran for the nature and extent of severity of his 
bilateral patellofemoral joint disease and the Board finds no 
basis for further action on this matter.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


TDIU

The veteran filed an application for TDIU in September 2001.  
He indicated that his service-connected bilateral knees 
prevented him from securing or following any substantially 
gainful occupation.  His application revealed that he last 
worked as a welder in 1991.  He indicated that he became too 
disabled to work in January 1991.  The veteran stated that he 
completed one year of college.  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation. See 38 C.F.R. § 
3.340.  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
disability evaluation or, with less disability, if certain 
criteria are met. Id.  Where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 
4.16(a).  For the above purposes, disabilities of both lower 
extremities, including the bilateral factor will be 
considered as one disability.  Such is the case here.  Thus, 
as the veteran's bilateral knee disability combines to 60 
percent (including the bilateral factor), the veteran meets 
the initial requirement for consideration of TDIU.  See 
38 C.F.R. §§ 4.25, 4.26.

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  See 38 C.F.R. 
§ 3.341.  Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for 
assignment of a total disability rating.  See 38 C.F.R. § 
4.19.

The issue is then whether the veteran's service connected 
disabilities, as previously noted, preclude him from engaging 
in substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage"). Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a 
veteran to prevail on a claim for TDIU, the record must 
reflect some factor, which takes this case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the instant case, medical records contained in the claims 
folder, to include VA outpatient treatment records, reports 
of VA examination, private medical records, and SSA records, 
were reviewed in support of the veteran's claim.  

Report of VA examination dated in March 2002 reveals the 
examiner found no evidence to support the veteran's being 
unemployed based on his physical knee examination.  While the 
veteran is in receipt of Social Security disability benefits 
and was found to be unable to engage in substantial gainful 
activity, this was based on a combination of medical 
impairment, to include a history of chronic gastritis, status 
post operative repair of patellar fractures in both knees, 
chondromalacia of both knees, major depression, alcohol abuse 
in remission, mixed personality disorder with anti-social and 
narcissistic features, and pain.  The veteran's nonservice 
connected disabilities cannot be considered for establishing 
entitlement to TDIU.  

As noted above, the veteran failed to appear for a Social and 
Industrial Survey scheduled for February 2006 and September 
2006.  The veteran's submission to a VA examination was not 
an impossible or onerous task and thus, his claim is denied 
based on the evidence of record.  38 C.F.R. § 3.655; See 
Wood, 1 Vet. App. at 193.  

Aside from the veteran's own contentions, there is no medical 
evidence to support his assertions of unemployability due 
solely to his service-connected bilateral patellar femoral 
joint disease.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable, and the claim is denied.  Gilbert, 1 Vet. App at 
54.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
patellofemoral joint disease of the right knee is denied.

Entitlement to an evaluation in excess of 30 percent for 
patellofemoral joint disease of the left knee is denied.

Entitlement to TDIU is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


